Citation Nr: 1111282	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2010, the Board issued a decision, denying entitlement to service connection for bilateral hearing loss and granting service connection for tinnitus.  As discussed below, the Board must vacate that portion of the decision denying service connection for hearing loss.  The Board finds no basis to alter its grant of service connection for tinnitus.    

In February 2010, the Veteran participated in a video conference hearing before the undersigned.  A transcript is of record and has been reviewed.  During the hearing, the Veteran's representative waived local jurisdiction of evidence the Veteran planned to submit by mail after the hearing.  As discussed further below, that evidence was submitted to the RO in February 2010 but was not associated with the Veteran's claims file prior to the Board's November 2010 decision.  


FINDINGS OF FACT

1.  On November 15, 2010, the Board issued a decision denying service connection for bilateral hearing loss.  

2.  Evidence relevant to the claim was received at the RO in February 2010 but was associated with the Veteran's claims file after issuance of the Board's November 2010 decision.  

3.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's bilateral hearing loss was likely caused by in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the November 15, 2010, Board decision on the issue of service connection for a bilateral hearing loss have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

2.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On November 15, 2010, the Board issued a decision denying service connection for bilateral hearing loss.  The Board was unaware that additional private medical evidence and photographs submitted by the Veteran were received by the RO on February 11, 2010.  This evidence was not associated with the claims file until after the issuance of the Board's decision, so the Board was unable to consider it.   

In January 2011, a Decision Review Officer (DRO) at the RO discovered that this relevant mail had not been associated with the claims file and sent the case back to the Board for review.  

The Board may vacate an appellate decision at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a).  In this case, the aforementioned medical records are relevant to the claim.  As this information had not been associated with the claims file and was not before the Board at the time of its November 15, 2010 decision, that decision was not based on consideration of all the available evidence and should be vacated.  

Because the Veteran has submitted a waiver of AOJ consideration of the evidence in question, the Board finds it appropriate to proceed with a decision on the merits.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the issue of entitlement to service connection for bilateral hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the neurological system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The Veteran states that his hearing loss is due to in-service noise exposure.  During the Board hearing, he testified that he was exposed to plane and artillery noise in the course of his job in aviation ordnance.  His duties included pulling safety pins from A4 fighter jets with the engines running and flying from Thailand to Vietnam, Laos and Cambodia to drop electronic listening devices.  He stated that he was exposed to wind, engine and artillery noise as a gunner during these missions.  The Veteran's DD 214 confirms his specialty as an ordnance mechanic and shows that he is in receipt of the Vietnam Service Medal with two Campaign Stars, a Vietnam Campaign Medal with Device and an Air Medal.  Due to the information contained in the Veteran's DD Form 214, the Board concludes that acoustic trauma is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).    

The Veteran underwent a VA examination in May 2009, the results of which showed a current hearing impairment in both ears as defined by 38 C.F.R. § 3.385.  The pure tone threshold results from the May 2009 examination are as follows:   




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
35
50
RIGHT
25
20
25
30
50

Speech recognition scores were 94 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed normal sloping to moderately severe sensorineural hearing loss bilaterally.  She opined that the Veteran's hearing loss is not a result of noise exposure in service, as hearing sensitivity was normal at separation.  The examiner explained that damage from noise exposure occurs at the time of the exposure, and a normal audiogram subsequent to the exposure verifies that the hearing recovered without a permanent threshold shift.  Since the VA examiner reviewed the claims file, examined the Veteran and provided a rationale behind her opinion, the Board finds the opinion probative.    

The Veteran submitted an examination report from Dr. Zieno, dated in December 2010.  The physician stated that he examined the Veteran and reviewed his records before concluding that the Veteran had unprotected noise exposure which is the direct cause of his hearing loss.  Dr. Zieno did not unambiguously link the Veteran's hearing loss to acoustic trauma sustained in service.     

The Veteran also submitted an opinion by Dr. Domalakes, dated in February 2010.  The physician stated that the Veteran has been under his care for a number of years.  He reviewed the Veteran's history and available medical records before opining that his bilateral hearing loss is due to military service as an ordnance technician.  He based this assessment on his physical examination and his training and expertise as a physician.  Because the physician is familiar with the Veteran's medical history, reviewed available medical records and provided a rationale behind his opinion, the Board also finds this opinion probative.    

It is clear from the record that the Veteran currently suffers from hearing loss for VA compensation purposes.  The VA examination report showed that there were thresholds in excess of 40 decibels in each ear.  Further, the Board accepts the Veteran's testimony regarding exposure to significant acoustic trauma in service.  

However, the Board is presented with conflicting opinions regarding the relationship between in-service noise exposure and his current hearing loss disability.  While the May 2009 VA examiner determined that the Veteran's hearing loss is not a result of noise exposure in service, the Board notes that the Veteran's current bilateral hearing loss has not been specifically attributed to any identified intercurrent causes.  The Veteran did not report any post service noise exposure during the VA examination, and the examiner did not hold intercurrent causes responsible for his hearing loss.    

In light of the Veteran's confirmed in-service noise exposure and the positive nexus opinion of record, the Board, resolving reasonable doubt in the Veteran's favor, finds that the evidence supports a grant of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.    


ORDER

1.  To the extent the the Board's November 15, 2010, decision denied service connection for bilateral hearing loss, it is vacated.  

2.  Entitlement to service connection for bilateral hearing loss is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


